DETAILED ACTION
	This Office Action is in response to an amendment filed 01/31/2022.
	Claims 1-8 are pending.
	Claims 9-20 have been cancelled.
	Claim 1 is the independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable by Kotler et al. (hereinafter Kotler, U.S. Patent Application Publication No. 2005/0066265 A1, filed 10/08/2004, published 03/24/2005) in view of A. DeBarros (“Excel: Combine Text and Formulas in a Cell,” blog post, dated 10/04/2009, 1 page).
Regarding independent claim 1, Kotler teaches:
In an electronic spreadsheet system for storing and manipulating information, a computer-implemented method of generating and displaying evaluable spreadsheet (at least Abstract [Wingdings font/0xE0] Kotler teaches integration of spreadsheet functionality into text or text-based documents (e.g. MS Word documents)), the method comprising:
a. generating a document (at least p. 3, [0042]-[0043]; Figure 1 [Wingdings font/0xE0] Kotler teaches the construction (e.g. generat[ion]) and rendering of a document 120; the document 120 combining a text-based body 122, one or more tables 124(1) and 124(2), and one or more free floating fields (FFF) 126(1) and 126(2); each FFF is akin to a single cell of a table), wherein the document comprises:
i. a table supporting spreadsheet functionality, the table comprising:
a) an array of information cells arranged in a matrix having a row and a column (at least pp. 5-6, [0069]-[0076], [0080]-[0082]; Figures 2-3, 5-6 [Wingdings font/0xE0] Kotler teaches the integration of spreadsheet functionality into text (e.g. a document). Specifically, Kotler teaches a document 120 that has a text body 122. A single table 124 (comprising rows/columns of free-floating fields (cells)) is situated in the text body 122. The table 124 resembling a standard word processing table with three columns 202(1)-202(3) and five rows 204(1)-204(5). The document 120 is shown in a non-editing state. In an editing state, however, the table 124 looks and operates as a spreadsheet);
b) a predetermined single cell of the array of information cells (at least p. 6, [0080]-[0081]; p. 10, [0138]-[0141]; Figure 5 [Wingdings font/0xE0] Kotler, in Fig. 5, illustrates a document 500 that includes a table 502 that includes a single cell B3 containing both non-evaluable texts (e.g., “Repaint Cabinets,” “Plumb Sink,” and “Tile Floor” and evaluable functions ).
Kotler fails to explicitly teach:
b. receiving a first input;
c. inputting the first input into the predetermined single cell in a manner in which the first input area is not evaluable;
d. receiving a second input;
e. inputting the second input into the predetermined single cell in a manner in which the second input is evaluable;
f. evaluating the second input to produce an evaluation result of the second input, wherein the evaluation result of the second input is different than the second input;
g. displaying the predetermined single cell on a display in a manner wherein both the first input and the evaluation result of the second input are displayed within the predetermined single cell at the same time.
However, DeBarros teaches:
b. receiving a first input; c. inputting the first input into the predetermined single cell in a manner in which the first input area is not evaluable; d. receiving a second input; e. inputting the second input into the predetermined single cell in a manner in which the second input is evaluable (at least p. 1 [Wingdings font/0xE0] DeBarros generally teaches use of an Microsoft Excel concatenation operator (“&”) enabling a user to enter, in a single cell of a spreadsheet, a first input (e.g. text-based, non-evaluable) followed by a second input (e.g. a formula (expression, function), evaluable));
f. evaluating the second input to produce an evaluation result of the second input, wherein the evaluation result of the second input is different than the second input; g. displaying the predetermined single cell on a display in a manner wherein both the first input and the evaluation result of the second input are displayed within the predetermined single cell at the same time (at least p. 1 [Wingdings font/0xE0] DeBarros teaches pressing enter key and assuming that you have numeric values in cells A1:A20, the evaluable portion (e.g. SUM(A1:A20), second input) will be evaluated and a result will appear in the single cell (e.g., Quantity: 23) which is a combination of the text portion of the input and the evaluated formula portion of the input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of DeBarros with Kotler as both inventions are related to features of cells within tables and/or spreadsheets. Adding the teaching of DeBarros provides Kotler with a simple and easy to implement concatenation mechanism allowing a user to cause display of a single cell containing both non-evaluable and evaluable (evaluated) content.

Regarding dependent claim 2, Kotler fails to explicitly teach:
at least a portion of the predetermined single cell is evaluable.
However, DeBarros teaches:
at least a portion of the predetermined single cell is evaluable (at least p. 1 [Wingdings font/0xE0] DeBarros generally teaches use of a Microsoft Excel concatenation operator (“&”) enabling a user to enter, in a single cell of a spreadsheet, a first input (e.g. text-based, non-evaluable, “Quantity: ”) followed by a second input (e.g. a formula (expression, function), evaluable, &SUM(A1:A20))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of DeBarros with Kotler as both inventions are related to features of cells within tables and/or spreadsheets. Adding the teaching of DeBarros provides Kotler with a simple and easy to implement concatenation mechanism allowing a user to cause display of a single cell containing both non-evaluable and evaluable (evaluated) content.

Regarding dependent claim 3, Kotler fails to explicitly teach:
the first input is text.
However, DeBarros teaches:
The first input is text (at least p. 1 [Wingdings font/0xE0] DeBarros generally teaches use of a Microsoft Excel concatenation operator (“&”) enabling a user to enter, in a single cell of a spreadsheet, a first input (e.g. text-based, non-evaluable, “Quantity: ”) followed by a second input (e.g. a formula (expression, function), evaluable, &SUM(A1:A20))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of DeBarros with Kotler as both inventions are related to features of cells within tables and/or spreadsheets. Adding the teaching of DeBarros provides Kotler with a simple and easy to implement concatenation mechanism allowing a user to cause display of a single cell containing both non-evaluable and evaluable (evaluated) content.

Regarding dependent claim 4, Kotler teaches:
Note: is a number evaluable in the same way that a mathematical expression is? Please explain.

the second input is numerical (at least p. 6, [0080]-[0081]; p. 10, [0138]-[0141]; Figure 5 [Wingdings font/0xE0] Kotler teaches a document 500 that contains a first or outer table 502 and a second or inner table 504 nested within cell B3 of the outer table 502. Inner table 504 includes two cells, the left cells containing text strings (e.g. “repaint cabinets,” “plumb sink,” “tile floor”) and corresponding right cells containing “evaluable” expressions, formulae, functions (e.g. as indicated by formula edit box 506). The right cells may either evaluate to numerical output, or the formula may contain numerical information). From the perspective of outer table 502, cell B3 represents a single cell containing separate input areas for both textual information (e.g. input area) and formula (e.g. subcell)).

Regarding dependent claim 5, Kotler fails to explicitly teach:
the second input is a mathematical expression.
However, DeBarros teaches:
the second input is a mathematical expression (at least p. 1 [Wingdings font/0xE0] DeBarros generally teaches use of a Microsoft Excel concatenation operator (“&”) enabling a user to enter, in a single cell of a spreadsheet, a first input (e.g. text-based, non-evaluable, “Quantity: ”) followed by a second input (e.g. a formula (expression, function), evaluable, &SUM(A1:A20))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of DeBarros with Kotler as both inventions are related to features of cells within tables and/or spreadsheets. Adding the teaching of DeBarros provides Kotler with a simple and easy to implement concatenation mechanism allowing a user to cause display of a single cell containing both non-evaluable and evaluable (evaluated) content.







Regarding dependent claim 6, Kotler teaches:
Note: is numerical input evaluable in the same way that a mathematical expression is? Please explain.

the second input is numerical (at least p. 6, [0080]-[0081]; p. 10, [0138]-[0141]; Figure 5 [Wingdings font/0xE0] Kotler teaches a document 500 that contains a first or outer table 502 and a second or inner table 504 nested within cell B3 of the outer table 502. Inner table 504 includes two cells, the left cells containing text strings (e.g. “repaint cabinets,” “plumb sink,” “tile floor”) and corresponding right cells containing “evaluable” expressions, formulae, functions (e.g. as indicated by formula edit box 506). The right cells may either evaluate to numerical output, or the formula may contain numerical information). From the perspective of outer table 502, cell B3 represents a single cell containing separate input areas for both textual information (e.g. input area) and formula (e.g. subcell)).

Regarding dependent claim 7, Kotler teaches:
the second input is a mathematical expression.
However, DeBarros teaches:
the second input is a mathematical expression (at least p. 1 [Wingdings font/0xE0] DeBarros generally teaches use of a Microsoft Excel concatenation operator (“&”) enabling a user to enter, in a single cell of a spreadsheet, a first input (e.g. text-based, non-evaluable, “Quantity: ”) followed by a second input (e.g. a formula (expression, function), evaluable, &SUM(A1:A20))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of DeBarros with Kotler as both inventions are related to features of cells within tables and/or spreadsheets. Adding the teaching of DeBarros provides Kotler with a simple and easy to implement concatenation mechanism allowing a user to cause display of a single cell containing both non-evaluable and evaluable (evaluated) content.

Regarding dependent claim 8, Kotler fails to explicitly teach:
determining the evaluation result of the second input by implementing on the second input one or more user-specified operations, as defined by one or more operators.
However, DeBarros teaches:
determining the evaluation result of the second input by implementing on the second input one or more user-specified operations, as defined by one or more operators (at least p. 1 [Wingdings font/0xE0] DeBarros teaches pressing enter key and assuming that you have numeric values in cells A1:A20, the evaluable portion (e.g. SUM(A1:A20), second input) will be evaluated and a result will appear in the single cell (e.g., Quantity: 23) which is a combination of the text portion of the input and the evaluated formula portion of the input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of DeBarros with Kotler as both inventions are related to features of cells within tables and/or spreadsheets. Adding the teaching of DeBarros provides Kotler with a simple and easy to implement concatenation mechanism allowing a user to cause display of a single cell containing both non-evaluable and evaluable (evaluated) content.





Response to Arguments
	Applicant has not provided any arguments per se to the previous rejections.
	However, the Examiner has made a new rejection in view of DeBarros which teaches a method that allows a user to enter both non-evaluable and evaluable content within a single cell to produce an output that includes both the non-evaluable portion and an evaluated result.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
04/29/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177